Archibald C. Wemple, J.
The judgment of the Police Court is affirmed. A reading of the record indicates that the prosecution produced proof sufficient to establish the guilt of the defendant beyond a reasonable doubt. Although the defense counsel, in his brief and argument, questioned the credibility of the two young boys who were the complainants, there was an admission on the part of the defendant as to the presence of guns on the seat of the truck. This fact alone tended to lend credence to the testimony of the boys and also showed poor judgment on the part of the defendant.
In the case on review, the defendant testified that he possessed a permit to carry six guns. He also testified that they were for “ target work ” and “ competitive shooting.” It appears that at the time of the incident he was headed for the gun range, but to carry three guns unprotected on the seat of the truck or in the glove compartment was both imprudent and abusive of his “ permit ” privilege. Under section 1897 of the Penal Law, the permit is revocable at any time and for any reason by a Judge of a court of record.
As to the testimony of the character witness, James E. Frigolette, this was properly excluded.
*247Although, as indicated, this court affirms the conviction, it is to he noted that no affidavit of errors has been found in the County Clerk’s file. If no such affidavit has been filed, then the appeal herein, in any event, would be fatally defective.
Defendant’s permit to carry and possess a concealed weapon or weapons is hereby revoked. Submit order accordingly.